DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 depends on itself. This is a typographical error. For the purposes of examination claim 16 will be dependent from claim 15.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13, 17, 21-22 are rejected under 35 U.S.C. 102(a2) as being anticipated by Graf et al (US PG Pub No. 2017/0253246).
Regarding claims 12, 21-22, Graf teaches An emergency operation method to actuate a fuel pump, comprising: 
103 104 figure 2 paragraph 56) for the fuel pump; (paragraph 15)
determining if a first temperature threshold of the actuation electronics system of the fuel pump has been exceeded; (paragraph 15 and 17 reduce e- power that is delivered to load (fuel pump) when a predetermined temperature is reached)
initiating the emergency operation method (paragraph 9 emergency) after the first temperature threshold is exceeded by outputting a fault signal by the actuation electronics system to an engine control unit of an internal combustion engine, which engine control unit is communicatively connected to the actuation electronics system (paragraph 41 fault signal is no signal received); and (paragraph 9 S4 figure 3 paragraph 58)
reducing a power consumption of an electric motor that drives a pump stage by the actuation electronics system (103 104 figure 2 paragraph 56) by reducing a rotational speed of the electric motor until the monitored temperature value falls below a second temperature threshold, which is below the first temperature threshold, after the emergency operation method is initiated; (paragraph 17 once temperature value is reached power control apparatus is reduced to cool down)
suppressing a specification for the rotational speed of the electric motor by the engine control unit due to the fault signal, as long as the fault signal is output; and 
specifying the rotational speed of the electric motor by the actuation electronics system (103 104 figure 2) when the specification for the rotational speed of the electric motor by the engine control unit is suppressed (S4 figure 2 adapt e- power to device based on temperature of pump).
Regarding claim 13, Graf further teaches suppressing the rotational speed of the electric motor specified by the engine control unit as long as the fault (paragraph 31 no signal is a received) signal is output when the rotational speed of the electric motor specified by the engine control unit is above the paragraph 41 ECU knows ambient temperature but reguatlor can separately lower speed of pump).
Regarding claim 17, Graf further teaches generating a fault memory input in the engine control unit with the output of the fault signal (paragraph 41 ECU is informed about emergency state).


Allowable Subject Matter
Claims 14-16, 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747